Citation Nr: 0704472	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-11 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for a 
sleep disability.






ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel









INTRODUCTION

The veteran served on active duty from April 1951 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

It is noted that the veteran also initiated an appeal with 
respect to the issues on entitlement to increased disability 
ratings for service-connected hearing loss and tinnitus and 
entitlement to a higher combined evaluation.  The veteran, 
however, in August 2005, submitted that he was only appealing 
the disability evaluation assigned to his service-connected 
sleep disability.  Accordingly, the only matter before the 
Board is that of entitlement to an initial compensable 
disability evaluation for a service-connected sleep 
disability.



FINDINGS OF FACT

1.  The veteran's service-connected sleep disability requires 
nightly medication. 

2.  There is no medical evidence of record nor has the 
veteran alleged that he suffers from persistent day-time 
hypersomnolence due to his sleep disability.



CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
the veteran's service-connected sleep disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 6847 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a February 2004 letter, with respect to the 
claim of entitlement to service connection, and March 2006 
and October 2006 letters, with respect to the claims of 
entitlement to an initial increased disability rating.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the February 2004, March 2006, and October 2006 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in February 2004, prior to 
the adjudication of the claim in October 2004.  Additionally, 
the record contains a May 2006 supplemental statement of the 
case following the March 2006 letter.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the February 2004, March 2006, and October 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Las 
Colinas Medical Centers, Richard C. Johnston, M.D., and 
Southwest Medical Center, and VA examination reports dated in 
June 2005 and April 2006.  Notably, the veteran submitted in 
November 2006 that he had no further outstanding or relevant 
evidence to submit in response to the October 2006 letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims' determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's sleep disability, characterized by insomnia, 
has been described for rating purposes by the RO as sleep 
apnea.  The RO has assigned an initial noncompensable 
disability rating pursuant to the provisions of Diagnostic 
Code 6847.  The veteran alleges that his service-connected 
sleep disability warrants a compensable evaluation because 
his insomnia requires nightly medication.

Pursuant to Diagnostic Code 6847, sleep apnea syndromes 
(obstructive, central, mixed) are rated noncompensable when 
asymptomatic, but with documented sleep disorder breathing.  
A 30 percent disability rating is warranted when there is 
persistent daytime hypersomnolence.  A 50 percent disability 
rating is assigned if the veteran requires use of a breathing 
assistance device, and a 100 percent disability rating is 
assigned if there is evidence of chronic respiratory failure 
or a required tracheostomy.  See 38 C.F.R. § 4.104, 
Diagnostic Code 6847.

The veteran was afforded VA examinations in June 2005 and 
April 2006; however, neither examiner was able to document 
any evidence of persistent daytime hypersomnolence such as to 
warrant the next available disability rating of 30 percent.  
The June 2005 VA examiner confirmed that the veteran's sleep 
disturbance was attributable to the veteran's service-
connected tinnitus.  The April 2006 examiner noted that 
although the veteran practiced good sleep hygiene, his 
insomnia required nightly sleeping pills.  Notwithstanding, 
the veteran did not present any complaints of daytime 
somnolence.  Accordingly, a higher rating is not warranted 
because there is no evidence that the veteran experiences 
hypersomnolence as a result of his sleep disability.

In conclusion, an initial compensable disability rating is 
not warranted for the veteran's service-connected sleep 
disability.


ORDER


Entitlement to an initial compensable disability rating for a 
sleep disability is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


